Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered October 16, 2008, which, after a jury verdict in plaintiffs favor, denied her motion for a new trial on damages or for an additur, unanimously modified, on the facts, to the extent of vacating the award for past and future pain and suffering and directing a new trial on the issue of damages for past and future pain and suffering, and otherwise affirmed, without costs, unless defendant stipulates, within 30 days of the date of *486this order, to entry of a judgment awarding, before apportionment, $40,000 for past pain and suffering, and $50,000 for future pain and suffering.
Plaintiff tripped and fell on a step at the entrance to defendant’s building. The jury awarded plaintiff $10,000 for past pain and suffering, $10,000 for future pain and suffering, and $10,000 for medical costs. Generally, the amount of damages awarded for personal injury is primarily a question for the jury, the judgment of which is entitled to great deference based upon its evaluation of the evidence, including conflicting expert testimony (Vaval v NYRAC, Inc., 31 AD3d 438 [2006], lv dismissed 8 NY3d 1020 [2007]). Nevertheless, we conclude that the jury’s determination of plaintiffs damages with respect to future pain and suffering deviated materially from what would constitute reasonable compensation under the circumstances, and thus direct a new trial on that issue unless defendant stipulates as indicated (see CPLR 5501 [c]; Sassoonian v City of New York, 261 AD2d 319 [1999]). Concur—Mazzarelli, J.P., Sweeny, Nardelli, Acosta and Manzanet-Daniels, JJ.